Citation Nr: 0719262	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-25 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1963 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in June 
2006 when it was remanded for additional evidentiary 
development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

As noted in the introduction, the issue on appeal was 
previously before the Board in June 2006 when it was remanded 
for additional evidentiary development.  Part of the 
development directed by the Board's remand was for the AMC or 
RO to contact (if possible) the VA psychiatrist and/or social 
worker who wrote in support of the veteran's claim in 
February 2004 and request that they supply a rationale to 
support their diagnoses of PTSD under the criteria set out in 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, D.C., 
1994 (DSM-IV) based solely upon the only verified stressor 
event in service:  the events leading to the veteran's 
reduction in grade in September 1965.  

A review of the claims file reveals that the above referenced 
action has not been conducted.  Associated with the claims 
file is an internal VA document which indicates that the VA 
psychiatrist and the social worker in question were not on 
the "C & P Staff."  The Board notes, however, that the 
veteran submitted a statement in May 2007 wherein he argues 
that VA failed to comply with the June 2006 remand.  The 
veteran reported that the social worker in question was still 
working for VA and that the physician, while retired, was 
still living in Pueblo, Colorado.  In support of his 
allegation, the veteran submitted a VA clinical record dated 
in March 2007 from the social worker.  In the case of Stegall 
v. West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.  In light of the foregoing, 
this case must be remanded again for the actions set forth 
below.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should make another 
attempt to contact the VA psychiatrist 
and/or social worker who wrote in support 
of the appellant's claim in February 2004 
and request that they supply a rationale 
to support their diagnosis of PTSD under 
the DSM-IV criteria based solely upon the 
only verified stressor event in service: 
the events leading to the appellant's 
reduction in grade in September 1965.

2.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since November 2001.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and provided the 
requisite opportunity to respond.  In 
accordance with proper appellate 
procedures, the case should then be 
returned to the Board for further 
appellate consideration.  The appellant 
need take no further action until he is 
otherwise informed, but he may furnish 
additional evidence and argument on the 
remanded matter while the case is in 
remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

